  


 HR 4056 ENR: To direct the Secretary of Veterans Affairs to convey to the Florida Department of Veterans Affairs all right, title, and interest of the United States to the property known as “The Community Living Center” at the Lake Baldwin Veterans Affairs Outpatient Clinic, Orlando, Florida.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 4056 
 
AN ACT 
To direct the Secretary of Veterans Affairs to convey to the Florida Department of Veterans Affairs all right, title, and interest of the United States to the property known as The Community Living Center at the Lake Baldwin Veterans Affairs Outpatient Clinic, Orlando, Florida. 
 
 
1.Department of Veterans Affairs land conveyance, Lake Baldwin Veterans Affairs Outpatient Clinic, Orlando, Florida 
(a)Conveyance authorizedThe Secretary of Veterans Affairs shall convey to the Florida Department of Veterans Affairs all right, title, and interest of the United States in and to the property known as The Community Living Center, including any improvements thereon, which is part of the Lake Baldwin Veterans Affairs Outpatient Clinic, Orlando, Florida, located at 5201 Raymond Street, Orlando, Florida.  (b)Conditions of conveyanceThe conveyance under subsection (a) shall be subject to the following conditions: 
(1)The recipient shall agree to accept the conveyed real property in its condition at the time of the conveyance. (2)The recipient shall agree not to apply the small house design model of the Department of Veterans Affairs Office of Construction and Facilities Management Design Guide for Community Living Centers to the conveyed real property. 
(c)Use of propertyThe deed of conveyance for the parcels of real property conveyed under subsection (a) shall provide that all of the property be used and maintained for the sole purpose of providing nursing home, domiciliary, or adult day health care to veterans. (d)Description of propertyThe exact acreage and legal description of the parcels of real property conveyed under subsection (a) shall be determined by surveys satisfactory to the Secretary. 
(e)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyances under subsection (a) as the Secretary considers appropriate to protect the interests of the United States.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 